DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 06/17/2020. Claims 1-16, and 21-22 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim(s) recite(s) a series of concepts that can be performed in the human mind and ones of observations, judgements and opinions. This judicial exception is not integrated into a practical application because the claim is an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “…limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions….” Eligibility Step 2A. See MPEP 2106.04(a)(2) III A. Additionally, Eligibility Step 2B, MPEP 2106.05 A, the claim does not amount to significantly more in considerations for whether additional elements amount to an inventive concept. The claim is directed toward mere data gathering in obtaining information about the noise and operating parameters of the wind turbine where such information is analyzed by an abstract mental process.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites the limitation “calculating a correlation coefficient based on the comparison” which was not describe in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession. 
According to MPEP 2161.01 I “…original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed….” 
For the correlation coefficient, the specification does not sufficiently describe how the result of a correlation coefficient is achieved. The instant specification though referencing the correlation coefficient, does not sufficiently describe how the result of the correlation coefficient is achieved. Page 14, line 36 through page 15, line 15 of the instant specification mentions that the correlation coefficient “is calculated for power parameter as a result of the comparison…” but does not sufficiently describe how the result of the correlation coefficient is achieved. Other areas of the instant specification where the correlation coefficient is mentioned but not sufficiently describe how the result of the correlation coefficient is achieved include: first paragraph of page 4, second to last and last paragraphs of page 15, and first paragraph of page 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-9, 11-13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 6, 11, and 13 recite the limitation “the bin” and it is unclear if reference is being made to the “one or more of the bins” of claim 1. This issue was seemingly created by all the dependent claims being amended to depend on claim 1 where limitations were establish in claims other than claim 1. The “each bin” of claim 2, for instance seems to be a reference limitation for “the bin” in other claims.
Claim 2 recites the limitation "the set of parameter values of the first operating parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the variation of the sub-set of parameter values" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It should be noted that a similar limitation to noise data is introduced later in the claim.
Claim 4 recites the limitation "the comparison" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It seems the limitation of a comparison is introduced in claim 3 and this should be dependent on claim 3.
Claim 4 recites the limitation "the variation of the sub-set of parameter values of the second parameter" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim and it seems this claim should be dependent on claim 3. 
Claim 4 recites the limitation "the variation in the noise data" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It seems this limitation was introduced in claim 3 and this should be dependent on claim 3.
Claim 5 recites the limitation "the sub-set of parameter values" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It seems this limitation was introduced in claim 3 and this should be dependent on claim 4.
Claim 5 recites the limitation "the correlation coefficient" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It seems this limitation was introduced in claim 4 and this should be dependent on claim 4.
Claim 6 recites the limitation "the correlation coefficient" in line 4 and 6.  There is insufficient antecedent basis for this limitation in the claim. It seems this limitation was introduced in claim 4 and this should be dependent on claim 4.
Claim 9 recites the limitation "the masking noise" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the region of noise data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the regions of noise data" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear if reference is being made to “the region of noise data” earlier in the claim.
Claim 13 recites the limitation "the threshold" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the one or more source components" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. It seems this limitation was introduced in claim 15.
Claim 16 recites the limitation "the relationship between the second operating parameter and tonal noise" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. It seems this limitation was introduced in claim 15.

The following rejections are based on as best as the indefiniteness of the claims are understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 10-16, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2014/0193257 to Ormel et al. (Ormel).
In Reference to Claim 1
Ormel discloses a method of identifying an operating parameter of a wind turbine that contributes to the generation of tonal noise (i.e. influencing factors of noise generation including tonality of acoustic noise, see paragraph [0018], [0010], and [0005]), the method comprising: 
acquiring operating parameter data associated with a plurality of operating parameters of the wind turbine (i.e. measurements of operating conditions data, see paragraph [0018] and as listed in paragraph [0019]), wherein the operating parameter data comprises a set of values for each operating parameter of the wind turbine obtained during operation of the wind turbine (i.e. measurements of the sets of data operating conditions, see paragraph [0018]); 
acquiring noise data that includes data indicative of tonal noise (see paragraph [0010]) produced by the wind turbine and is synchronised with the operating parameter data (see paragraph [0018]); 
binning the noise data (i.e. the grouping or the set of data collected) with respect to a first operating parameter (i.e. one of the operating condition listed in paragraph [0019]); 
for one or more of the bins, analysing the noise data in the bin (i.e. acoustic data as synchronised with operating conditions) with respect to a set of values of a second operating parameter (i.e. individual values of another of the operating conditions as listed in paragraph [0019]) and determining whether there is a relationship between the second operating parameter and tonal noise produced by the wind turbine based on the analysis (in the correlated relationship between the another of the operating conditions and tonality, see paragraph [0019] and paragraph [0022]).
In Reference to Claim 2
Ormel discloses the method of claim 1 wherein the binning further comprises: identifying a range in the set of parameter values of the first operating parameter, the range being determined by the set of values of at least one of the plurality of operating parameters (i.e. using a set amount of the values of the set of data collected so as not to use an excessive amount of data, see paragraph [0021] where data storage is essential); and setting each bin equal to the range (i.e. analysing the set of data chosen).
In Reference to Claim 3
Ormel discloses the method of claim 1, wherein analysing the noise data in the bin with respect to the set of values of the second operating parameter further comprises: identifying a sub-set of parameter values of the second parameter, the sub-set of parameter values being the values that are associated with the bin; analysing the variation of the sub-set of parameter values; comparing the variation of the sub-set of parameter values with a variation in the noise data of the bin; and determining a correlation between the variation of the sub-set of parameter values and the variation in the noise data (i.e. the correlation of the values of the another operating condition and the noise data, see paragraph [0020]).
In Reference to Claim 7
Ormel discloses the method of claim 1, wherein the method further comprises: adjusting one or more operating parameters of the wind turbine to reduce perceived tonal noise based upon an established relationship between the second operating parameter and tonal noise (see paragraph [0022] of adjustment of the operating conditions and relative to tonality).
In Reference to Claim 8
Ormel discloses the method of claim 1, wherein the method further comprises: controlling the wind turbine by adjusting the second operating parameter of the wind turbine based on the analysis such that the operating parameter values of the adjusted second operating parameter are no longer a source or driver of tonal noise (as actively adjusting the operating conditions to reduce noise generated and relative to tonality, see paragraph [0022]).
In Reference to Claim 10
Ormel discloses the method of claim 1, wherein the first operating parameter is RPM (i.e. one of the operating conditions, see paragraph [0019]).
In Reference to Claim 11
Ormel discloses the method of claim 1 wherein the method further comprises: upon determining that a region contains noise data indicative of tonal noise (i.e. such as spectrum breakout for tonality, see paragraph [0042]), identifying the region as a candidate region (i.e. region where tones are audible by human, see paragraph [0042]); and only analysing the noise data in the one or more bins with respect to the set of values of the second operating parameter when the bin is at least partially within the candidate region (analysis and correlation based on tonality, see paragraph [0022] and [0042]).
In Reference to Claim 12
Ormel discloses the method of claim 1, wherein determining whether the region of noise data contains noise data indicative of tonal noise (i.e. such as spectrum breakout for tonality, see paragraph [0042]) further comprises: determining a mean maximum tone level (i.e. local maxima, see paragraph [0042]) for each bin; comparing each mean maximum tone level against a corresponding threshold (tonality relative to threshold, see paragraph [0022]); and setting the regions of data for which a threshold is exceeded equal to candidate regions (i.e. tonality being particular of interest and audible to humans, see paragraph [0042]).
In Reference to Claim 13
Ormel discloses the method of claim 1, wherein the threshold is a maximum permissible tone level for the bin (i.e. value that warrants adjustments of the operating conditions if risen above, see paragraph [0022]).
In Reference to Claim 14
Ormel discloses the method of claim 1, wherein a candidate region (i.e. breakout spectrum, see paragraph [0042], [0046]) comprises one or more bins (set of data being analyzed).
In Reference to Claim 15
Ormel discloses the method of claim 1 further comprising identifying one or more source components based upon a determined relationship between the second operating parameter and tonal noise (see paragraph [0022] of adjustment of the operating conditions and relative to tonality), a source component being a wind turbine component responsible for tonal noise (i.e. components associated with operating conditions of load, pitch, rpm, power output and conditions that warrants changing operation of a component and reduce noise, see paragraph [0022]).
In Reference to Claim 16
Ormel discloses the method of claim 1 further comprising determining an adjustment to the design of the one or more source components based upon the relationship between the second operating parameter and tonal noise (i.e. improving of the wind turbine and all of its components see paragraph [0003] for improvements to design and paragraph [0022] of adjustment of the operating conditions and relative to tonality).
In Reference to Claim 21
Ormel discloses the method of claim 1, further comprising: adjusting at least the second operating parameter based upon a relationship between the second operating parameter and the tonal noise produced by the wind turbine; and operating the wind turbine using the adjusted second operating parameter (i.e. as continuous monitoring of the wind turbine for noise and optimization of performance, see paragraph [0005]).
In Reference to Claim 22
Ormel discloses a wind turbine, comprising: 
a tower (2); 
a nacelle (3) disposed on the tower (2); 
a rotor (4) extending from the nacelle; a plurality of blades (5) disposed at a distal end of the rotor; 
a controller (202), the controller being configured to perform an operation for identifying an operating parameter of the wind turbine that contributes to the generation of tonal noise (i.e. influencing factors of noise generation including tonality of acoustic noise, see paragraph [0018], [0010], and [0005]), the operation comprising: 
acquiring operating parameter data associated with a plurality of operating parameters of the wind turbine (i.e. measurements of operating conditions data, see paragraph [0018] and as listed in paragraph [0019]), wherein the operating parameter data comprises a set of values for each operating parameter of the wind turbine obtained during operation of the wind turbine (i.e. measurements of the sets of data operating conditions, see paragraph [0018]); 
acquiring noise data that includes data indicative of tonal noise (see paragraph [0010]) produced by the wind turbine and is synchronised with the operating parameter data (see paragraph [0018]); 
binning the noise data (i.e. the grouping or the set of data collected) with respect to a first operating parameter (i.e. one of the operating condition listed in paragraph [0019]); 
for one or more of the bins, analysing the noise data in the bin (i.e. acoustic data as synchronised with operating conditions) with respect to a set of values of a second operating parameter (i.e. individual values of another of the operating conditions as listed in paragraph [0019]) and determining whether there is a relationship between the second operating parameter and tonal noise produced by the wind turbine based on the analysis (i.e. the correlated relationship between the another of the operating conditions and tonality, see paragraph [0019] and paragraph [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0193257 to Ormel et al. (Ormel) in view of US Patent 7,239,738 to Yasukawa et al. (Yasukawa).
In Reference to Claim 4
Ormel discloses the method of claim 1, except explicitly, wherein analysing the noise data in the bin with respect to the set of values of the second operating parameter further comprises: calculating a correlation coefficient based on the comparison, wherein the correlation coefficient indicates the correlation between the variation of the sub-set of parameter values of the second parameter and the variation in the noise data in the bin. 
Though, Ormel does teach that data of the operating conditions and noise is compared for variations (see paragraph [0020] as in the data being correlated).
Yasukawa is also related to the comparison of collected data (i.e. of a template image and extracted image, see abstract), as the claimed invention in the collected data of operating parameters and noise, and teaches where a correlation coefficient is calculated (i.e. by a processing unit, see abstract) to indicate variations (i.e. defect, see abstract) between the data sets (i.e. of template image and extracted image, see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ormel to include the calculation of a correlation coefficient that indicates a correlation between variations between data sets as taught Yasukawa, so as to detect or indicate whether an anomaly exist between the data sets of Ormel (see abstract of Yasukawa) and further provide corrective actions (see also paragraph [0022] of Ormel).
In Reference to Claim 5
Ormel discloses the method of claim 1, further comprising determining that the sub-set of parameter values of the second parameter are a source or driver of tonal noise (i.e. a source being that the operating conditions are adjusted relative to tonality, see paragraph [0022]), except explicitly, based upon the correlation coefficient. 
Yasukawa is also related to the comparison of collected data (i.e. of a template image and extracted image, see abstract), as the claimed invention in the collected data of operating parameters and noise, and teaches where a correlation coefficient is calculated (i.e. by a processing unit, see abstract) to indicate variations (i.e. defect, see abstract) between the data sets (i.e. of template image and extracted image, see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ormel where the source or driver of tonal noise is also based on the correlation coefficient, as Yasukawa teaches that a correlation coefficient may be used to detect defects in a data set (see abstract of Yasukawa) as it would be used to detect tonal noise disturbances in the data set of Ormel and relative to operating conditions that warrants adjustments of those parameters to reduce noise generated by the wind turbine (see paragraph [0022] of Ormel).
In Reference to Claim 6
Ormel discloses the method of claim 1, wherein analysing the noise data in the bin with respect to the set of values of the second operating parameter (the correlated relationship between the another of the operating conditions and tonality, see paragraph [0019] and paragraph [0022]) further comprises: setting a threshold (see paragraph [0022]); determining that the second parameter contributed to the generation of the noise values indicative of tonal noise whether exceeds the threshold (i.e. a source being that the operating conditions are adjusted relative to tonality and a threshold, see paragraph [0022]).
Ormel does not explicitly disclose a threshold for the correlation coefficient and whether the correlation coefficient threshold exceeds the threshold.
Yasukawa is also related to the comparison of collected data (i.e. of a template image and extracted image, see abstract), as the claimed invention in the collected data of operating parameters and noise, and teaches where a correlation coefficient is calculated (i.e. by a processing unit, see abstract) to indicate variations (i.e. defect, see abstract) between the data sets (i.e. of template image and extracted image, see abstract) and relative to a threshold value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ormel where the threshold can be set for a correlation coefficient and contributions of noise of the data is determined whether the correlation coefficient exceeds the threshold, as Yasukawa teaches that a correlation coefficient may be used to detect defects in a data set and relative to a threshold value (see abstract of Yasukawa), as it would be used to detect tonal noise disturbances in the data set of Ormel and relative to operating conditions that warrants adjustments of those parameters and also relative to a threshold value to reduce noise generated by the wind turbine (see paragraph [0022] of Ormel).
Further, regarding the limitation “determining that the second parameter contributed to the generation of the noise values indicative of tonal noise whether the correlation coefficient exceeds the threshold,” this is a contingent limitation within a process claim that do not need to be in the prior art unless the contingency is necessarily met. Thus Ormel meets the limitation as claimed.
MPEP 2111.04 II states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.” Therefore, the invention may be practiced without “determining that the second parameter contributed to the generation of the noise values indicative of tonal noise” and does not necessarily be taught by the prior art.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0193257 to Ormel et al. (Ormel) in view of WIPO Document WO 03/064853 to Olsson (Olsson).
In Reference to Claim 9
Ormel discloses the method of claim 1, except, wherein the wind turbine is controlled by adjusting an operating parameter of the wind turbine based on the analysis such that the masking noise of the wind turbine is increased.
Olsson is also related to the control of a wind turbine and relative to sound generated by the wind turbine (see abstract), as the claimed invention, and teaches wherein the wind turbine is controlled by adjusting an operating parameter of the wind turbine (i.e. in the operation of the unit, see page 7, second to last paragraph) based on the analysis such that the masking noise of the wind turbine is increased (i.e. ambient sound as measured and increased relative to the sound from the wind turbine operated to have a lower sound output, see page 3, line 33 thru page 4, line 6 and page 7, second to last paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ormel in adjusting operating parameters and based on masking noise as taught by Olsson, so as to operate the wind turbine of Ormel at the highest power output yet not provide noise disturbances to people (see page 7, second to last paragraph of Olsson).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show controlling of a wind turbine and based a coefficient, monitoring a wind turbine based on emitted noise, and general monitoring of wind turbines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747